Citation Nr: 1445000	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right eye condition.

2.  Entitlement to service connection for a right eye condition. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979 and from May 1979 to March 1982, however, the period from October 1980 to March 1982 was under other than honorable conditions.

Although the RO implicitly reopened the Veteran's claims of service connection for a right eye condition by addressing the issue on its merits in a May 2012 statement of the case (SOC), the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; thus, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a right eye condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO denied entitlement to service connection for a right eye condition.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  The evidence received since the RO's July 1994 decision was not previously of record, is not cumulative of other evidence of record, and raises a reasonable possibility of substantiating the claim for service connection for a right eye condition.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision denying service connection for a right eye condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.1103 (2013).

2.  New and material evidence has been received since the RO's July 1994 rating decision which denied a claim for service connection for a right eye condition, and the claim for service connection for a right eye condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen service connection for a right eye condition, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran filed an original claim for service connection for a right eye condition in March 1994.  The claim was denied in a July 1994 rating decision on the basis that, although the Veteran received treatment for a right eye injury while in service, his separation examination revealed normal vision and a VA examination noted only a refractive error of the right eye.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of the rating decision.  38 C.F.R. § 3.156(b).  The July 1994 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In this case, relevant evidence of record at the time of the RO's July 1994 rating decision included the Veteran's service treatment records and a VA visual examination.  Thereafter, in November 2008, the Veteran requested to have his claim for service connection for a right eye condition reopened.  Relevant evidence received since the RO's July 1994 rating decision includes VA treatment records dated from January 2007 through July 2014, Social Security Administration (SSA) records, the Veteran's lay statements regarding his eye injury and related symptoms, and a March 2012 VA ophthalmology examination and opinion.  This evidence was not previously on file at the time of the RO's July 1994 rating decision; thus, it is new. 

Furthermore, this evidence is not redundant of evidence previously of record in July 1994, and it is material because it relates to the unestablished facts of whether the Veteran has a current right eye condition and whether such a condition was incurred in or aggravated in service.  See 38 C.F.R. § 3.156(a).  Specifically, the Veteran's claim was previously denied, in part, on the basis that there was no evidence that he was suffering from a current right eye disability or that such was related to an in-service injury, disease, or event.  The newly submitted VA treatment records reflect numerous diagnoses of right eye conditions, including nuclear sclerotic cataract, chronic conjunctivitis, blepharitis, mild meibomian gland dysfunction, chronic dry eyes, and a scar on the cornea.  Additionally, the Veteran provided lay statements that ever since an in-service boxing injury to his right eye in 1979, he has experienced throbbing, watering, swelling, and pain in his right eye.  These statements are presumed credible for the purposes of evaluating the Veteran's request to reopen his claim for service connection for a right eye condition.  Justus, supra.  

Accordingly, and particularly in light of the "low threshold" standard endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been submitted to reopen the claim for service connection for a right eye condition.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for a right eye condition is reopened.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for a right eye condition.

The Veteran contends that his current right eye condition is the result of a right eye injury he sustained during active military service.  He asserts that his right eye was injured during a boxing match in December 1979 and that he has experienced pain, swelling, and watering of his right eye ever since.  

The Veteran's service treatment records reflect that the Veteran was treated for a right eye injury in December 1979.  He reported that he was hit directly on the right eye during a boxing match and that he had pain in his right eye immediately after.  He also reported that two hours later, his eye swelled up, and he complained of throbbing in his right eye.  X-rays were unremarkable, but he was diagnosed with a small ethmoid fracture.  On a reenlistement report of medical history dated in September 1980, the Veteran reported that he had suffered a head injury and had been seen in a naval hospital, but he otherwise reported no eye trouble.  Subsequent examination reports are negative for any eye disabilities. 

Post-service treatment records reveal that in December 1992, the Veteran complained to a psychologist of headaches and watery eyes due to "chipped bones around right eye and his vision blurs and he sees a light."  VA treatment records show that between June 2008 and July 2014, the Veteran repeatedly complained of pain, watering, throbbing, and swelling in his right eye.  He also complained of seeing shadows in his peripheral vision.  The post-service treatment record also reflects numerous diagnoses related to the Veteran's right eye, including chronic conjunctivitis in January 2009, a nuclear sclerotic cataract in March 2011, mild MGD and a cornea scar in January 2014, and blepharitis in March 2014.

The Veteran was afforded a VA eye conditions examination in March 2012.  After examining the Veteran and reviewing the claims file, the examiner noted that the Veteran did not have, nor had he ever been diagnosed, with an eye condition.  The examiner further opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury because although he was treated for an injury to the eye caused by being punched in the eye in 1979, "he had no ocular finding," and he "doesn't currently have an ocular finding related to that event." 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the March 2012 examiner provided a rationale in support of his opinion, the Board notes it is not clear if the VA examiner considered all relevant facts in providing his opinion.  Specifically, the evidentiary record at the time of the March 2012 examination report contained repeated complaints related to the Veteran's right eye beginning in 1992 and continuing through March 2012, and yet the VA examiner did not discuss any of that evidence.  Nor did the examiner discuss the many lay statements of the Veteran regarding his symptoms since his discharge from active duty.

Further, while the VA examiner found no right eye disability on examination, the United States Court of Appeals for Veterans Claims (Court) has held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, treatment records reflect diagnoses of several right eye conditions since the Veteran filed his request to reopen his claim for service connection in November 2008, including conjunctivitis and a nuclear sclerotic cataract.  However, the examination report is silent as to any of these diagnoses. 

Based on the foregoing, the Board finds that the March 2012 VA opinion is inadequate because the examiner does not appear to have considered all relevant facts, including competent medical and lay evidence of symptoms ever since service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); 38 C.F.R. § 4.2 (2013) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Furthermore, since the March 2012 opinion, additional VA treatment records have been associated with the claims file, including treatment records from January and March 2014 showing additional diagnoses of mild MGD, blepharitis, and a right cornea scar.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"). 
In light of these circumstances, the claims file should be returned to the March 2012 VA examiner to obtain a supplemental opinion which addresses whether the Veteran has had a right eye condition at any time since his November 2008 claim and, if so, whether such disability is related to any incident of service. The RO should arrange for the Veteran to undergo a VA examination only if the optometrist who conducted the March 2012 VA examination is not available, or the designated examiner is unable to provide the requested opinion without examining the Veteran.

Lastly, the record suggests that there are VA treatment records that have not been associated with the claims file.  In a health summary provided to the SSA, the Atlanta VAMC reported that the Veteran had been previously treated at the Tampa and Northport VAMCs. Additionally, the Veteran reported to the SSA that he had received periodic checkups from 1992 through 1997 at the Northport VAMC.  However, the only VA treatment records associated with the claims file are from the Atlanta VAMC.  Records generated by VA facilities that may have an impact on the adjudication of a claim are constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Because the record shows that the Veteran complained of watering and pain in his right eye as early as December 1992, these missing VA treatment records may document additional treatment for a right eye condition.  Accordingly, the Board must remand the Veteran's claim so that these records, plus any current VA treatment records, can be obtained and associated with the claims file.  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records.  


Accordingly, the case is REMANDED for the following action:

1) Obtain and associate with the Veteran's claims file all outstanding VA treatment records from 1992 to the present documenting treatment for a right eye condition.  The RO/AMC should specifically request treatment records from the Tampa and Northport VAMCs.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2013).  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records and to identify any other relevant VA treatment records.

2) After all available records have been associated with the claims file, forward the claims file to the optometrist who conducted the March 2012 VA eye examination, if available, for a supplemental medical opinion. The entire claims file, to include a complete copy of this remand and any relevant records from VVA/VBMS, must be made available to and reviewed by the examiner.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.

The examiner should address the following:  

(a) The examiner must identify any conditions of the right eye which have been present at any time since November 2008, to include nuclear sclerotic cataract, chronic conjunctivitis, blepharitis, mild meibomian gland dysfunction, right cornea scar, and chronic dry eyes.  

(b) For EACH identified right eye disability, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the eye condition is related to the Veteran's active military service, including the Veteran's right eye injury in December 1979.

When providing these opinions, the examiner should consider and discuss the Veteran's service records and VA treatment records, including eye examinations conducted in January and March of 2014 showing a mild scar on the right cornea.  The examiner should also address and consider the Veteran's lay statements regarding the onset and symptoms of his right eye conditions, as well as any other relevant evidence. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3) Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


